

	

		III

		108th CONGRESS

		2d Session

		S. CON. RES. 140

		IN THE SENATE OF THE UNITED STATES

		

			October 5, 2004

			Mr. Brownback (for

			 himself and Mr. Roberts) submitted the

			 following concurrent resolution; which was referred to the

			 Committee on

			 Finance

		

		CONCURRENT RESOLUTION

		Urging the President to withdraw the United

		  States from the 1992 Agreement on Government Support for Civil Aircraft with

		  the European Union and immediately file a consultation request, under the

		  Understanding on Rules and Procedures Governing the Settlement of Disputes of

		  the World Trade Organization, on the matter of injury to, and adverse effects

		  on, the commercial aviation industry of the United States.

	

	

		Whereas as recently as 1990, Boeing was the uncontested

			 world leader in commercial aviation, and had produced over 55 percent of all

			 the jet commercial aircraft ever produced; McDonnell Douglas produced 25

			 percent, while Airbus accounted for only 6 percent;

		Whereas in 1992 the Agreement on Government Support for

			 Civil Aircraft was negotiated between the United States and the European

			 Community to address the near total subsidization of Airbus commercial aircraft

			 development;

		Whereas the agreement stated that no more than 33 percent

			 of total aircraft development costs could be borne by the respective

			 governments;

		Whereas the agreement recogniz[ed] that the

			 disciplines in the GATT Agreement on Trade in Civil Aircraft should be

			 strengthened with a view to progressively reducing the role of government

			 support;

		Whereas Boeing has experienced a dramatic downturn in the

			 last three years, losing thousands of employees and a significant market

			 share;

		Whereas Airbus has continued to increase market share at a

			 time of significant turbulence in the commercial airline industry as a result

			 of continued government subsidies;

		Whereas the European Union has not abided by the agreement

			 to phase out subsidies;

		Whereas European Union officials have publicly reaffirmed

			 their plan to achieve global leadership in aerospace based on continued

			 subsidization, noting in European Aeronautics: A Vision for

			 2020, that gradual realization of our ambitious vision must be

			 facilitated by an increase in public funding. European aeronautics has grown

			 and prospered with the support of public funds and this support must continue

			 if we are to achieve our objective of global leadership.;

		Whereas the new Airbus A380 is the most subsidized

			 aircraft ever, having received more than $6,000,000,000 in direct subsidies

			 from the European Union, including $3,700,000,000 in launch aid;

		Whereas in public statements, Airbus representatives have

			 indicated that the company may launch yet another new aircraft, which may

			 require billions of dollars of additional subsidies from the European

			 Union;

		Whereas Airbus has achieved market parity with Boeing;

			 therefore the 1992 agreement has outlived its usefulness;

		Whereas the parties to the 1992 agreement noted

			 their intention to act without prejudice to their rights and obligations

			 under the GATT and under other multilateral agreements negotiated under the

			 auspices of the GATT;

		Whereas on a visit to Washington State on August 13, 2004,

			 President George W. Bush said I’ve instructed U.S. Trade Representative

			 Bob Zoellick to inform European officials in his September meeting that we

			 think these subsidies are unfair and that he should pursue all options to end

			 these subsidies—including bringing a WTO case, if need be;

		Whereas the Boeing Company has more than 150,000 employees

			 within the United States and has 26,000 suppliers in all 50 States;

		Whereas the United States Trade Representative has

			 strongly supported Boeing’s efforts to seek redress in this matter and has

			 patiently and appropriately pursued bilateral dialogue with the European Union

			 in an attempt to negotiate a new agreement to discipline subsidies; and

		Whereas public statements by the United States Trade

			 Representative have made it clear that bilateral consultations on the matter of

			 ending commercial aviation subsidies by the European Union have been

			 unproductive and that further talk is unlikely to resolve the serious injury

			 caused to the Boeing company: Now, therefore, be it

		

	

		That it is the sense of Congress

			 that—

			(1)the President

			 should direct the United States Trade Representative to withdraw the United

			 States from the Agreement on Government Support for Civil Aircraft that was

			 entered into with the European Community in 1992; and

			(2)the President

			 should direct the United States Trade Representative immediately to file a

			 consultation request, under the Understanding on Rules and Procedures Governing

			 the Settlement of Disputes of the World Trade Organization, on the matter of

			 serious injury to the commercial aviation industry of the United States.

			

